Exhibit 23.1 Consent of Independent Registered Public Accounting Firm Abraxas Petroleum Corporation San Antonio, Texas We hereby consent to the incorporation by reference in the Registration Statements on Form S-3 (No. 333-127480, 333-132971, 333-143728, 333-162573 and 333-163763) and Form S-8 (No. 333-17375, 333-17377, 033-81416, 333-55691, 333-74592, 333-74614, 333-135032, and 333-162358) of Abraxas Petroleum Corporation of our report dated March 17, 2010, relating to the consolidated financial statements which appear in the Annual Report to Shareholders, which is incorporated by reference in this Annual Report on Form 10-K. /s/ BDO Seidman, LLP BDO Seidman, LLP Dallas, Texas March 17, 2010 R-221 (9/08)
